Case 13-14967        Doc 70     Filed 11/19/18     Entered 11/19/18 12:01:43          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 14967
         Vivian Louise Jones

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/10/2013.

         2) The plan was confirmed on 06/25/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/25/2013, 07/19/2016, 07/19/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/01/2016.

         5) The case was Completed on 08/20/2018.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $76,912.42.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-14967              Doc 70   Filed 11/19/18    Entered 11/19/18 12:01:43                Desc         Page 2
                                                     of 3



 Receipts:

           Total paid by or on behalf of the debtor              $36,795.23
           Less amount refunded to debtor                         $1,188.93

 NET RECEIPTS:                                                                                     $35,606.30


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $3,500.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                         $1,462.16
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,962.16

 Attorney fees paid and disclosed by debtor:                       $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim       Principal       Int.
 Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Financial CRE             Unsecured          58.00           NA              NA            0.00        0.00
 Boulevard Medical Center           Unsecured         566.00           NA              NA            0.00        0.00
 CashCall Inc                       Unsecured      2,539.00       2,918.91        2,918.91           9.96        0.00
 Citibank N.A.                      Unsecured         761.00           NA              NA            0.00        0.00
 Comcast                            Unsecured         187.00           NA              NA            0.00        0.00
 Cook County Treasurer              Secured             0.00           NA              NA            0.00        0.00
 Illinois Tollway                   Unsecured      3,000.00     84,624.30        84,624.30     16,924.86         0.00
 Internal Revenue Service           Priority       2,400.00       4,088.73        4,088.73      4,088.73         0.00
 Internal Revenue Service           Unsecured           0.00      1,006.62        1,006.62        201.32         0.00
 Montgomery Ward                    Unsecured         157.00        157.08          157.08          31.42        0.00
 MRSI                               Unsecured         156.00           NA              NA            0.00        0.00
 National Asset MGMT LL             Unsecured          64.00           NA              NA            0.00        0.00
 Numark Credit Union                Unsecured         800.00           NA              NA            0.00        0.00
 Numark Credit Union                Unsecured           0.00      1,593.34        1,593.34        318.67         0.00
 Numark Credit Union                Secured        7,000.00       8,593.34        7,000.00      7,000.00    1,662.67
 Payday Loan Store                  Unsecured         777.00           NA              NA            0.00        0.00
 PHH Mortgage Corporation           Secured       81,309.00     94,921.31        94,921.31           0.00        0.00
 PHH Mortgage Corporation           Secured        1,490.65       1,490.65        1,490.65        139.83         0.00
 Portfolio Recovery Associates      Unsecured         760.00        760.90          760.90        152.18         0.00
 Seventh Avenue                     Unsecured         307.00        307.49          307.49          61.50        0.00
 US Cellular                        Unsecured         468.00           NA              NA            0.00        0.00
 Webbank-Fingerhut                  Unsecured           0.00        264.99          264.99          53.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-14967        Doc 70      Filed 11/19/18     Entered 11/19/18 12:01:43             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                  $94,921.31              $0.00               $0.00
       Mortgage Arrearage                                 $1,490.65            $139.83               $0.00
       Debt Secured by Vehicle                            $7,000.00          $7,000.00           $1,662.67
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $103,411.96          $7,139.83           $1,662.67

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $4,088.73          $4,088.73              $0.00
 TOTAL PRIORITY:                                          $4,088.73          $4,088.73              $0.00

 GENERAL UNSECURED PAYMENTS:                             $91,633.63         $17,752.91              $0.00


 Disbursements:

         Expenses of Administration                             $4,962.16
         Disbursements to Creditors                            $30,644.14

 TOTAL DISBURSEMENTS :                                                                     $35,606.30


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
